        Case 2:14-cr-00540-RBS Document 409 Filed 07/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                           :      CRIMINAL ACTION
              v.                           :
                                           :      NO. 14-540-01
SILVER BUCKMAN                             :


                                         ORDER

       AND NOW, this 22nd day of July 2020, upon consideration of Silver Buckman’s Motion

for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF Nos. 401, 403), the

Government’s Response thereto (ECF No. 406), and all documents submitted in support thereof

and in opposition thereto, and consistent with the accompanying Memorandum, it is ORDERED

that the Motion is DENIED.

       IT IS SO ORDERED.

                                                  BY THE COURT:



                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
